Santos v Drain King LLC (2018 NY Slip Op 00916)





Santos v Drain King LLC


2018 NY Slip Op 00916


Decided on February 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2018

Friedman, J.P., Sweeny, Kahn, Gesmer, Singh, JJ.


5666 114462/09

[*1]Elena Santos, Plaintiff-Respondent, 
vDrain King LLC, Defendant-Appellant-Respondent, A.R.O. Construction Corp., et al., Defendants-Respondents-Appellants, No. 604 Fifth Avenue Restaurant, Inc., et al., Defendants, 604 Fifth Owner, LLC, Defendant-Respondent.

Appeals having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Paul Wooten, J.), entered on or about June 27, 2016,
And said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated January 31, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: FEBRUARY 8, 2018
CLERK